DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid overflow chamber which and plurality of fluid ejection device which are not labeled with any reference numerals and the three vias in a one dimensional matrix… must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the claims are not drafted according the format given above
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that the claims mention a digital fluid dispense system. However, such system is not positively claimed as an element of the cartridge. There system is mentioned in terms of intended use, but it does not structurally define the cartridge. There is no requirement for any owner, possessor, purchaser, etc. of the cartridge to ever use the cartridge in any method at all, including that as intended by applicant. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “translation mechanism for moving…” in claims 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it appears as if line 1 should read as “…dispensed by a digital fluid dispense system….”
It is unclear what the pronoun, “therein” is meant to reference. 
It is unclear if applicant intends for the cartridge to comprise one or more fluid chambers. As drafted such one or more fluid chambers are not positively claimed. The phrase, “…for directing fluid to one or more fluid chambers…” is directing fluid to one or more fluid chambers” is directed to intended use of the fluid funnels. However, no fluid is claimed as being present in any element of the cartridge. It is unclear where any fluid is intended to be directed from. 
It is unclear what is the structural nexus/connectivity of the positively claimed structural elements because each of the positively claimed structures are not required to be connected to each other. Therefore, it is unclear how unconnected structures define a single apparatus, a cartridge. It is unclear what is structural nexus of the fluid overflow chamber. The phrase, “…for fluid overflow from the one more fluid chambers…” is directed to intended use relative to unclaimed fluid and unclaimed one or more fluid chambers that are not claimed as elements of the cartridge.
It is unclear what is structurally meant by the phrase, “associated with” because the phrase does not provide for any structural connectivity between the fluid vias and the unclaimed one or more fluid chambers (nor any prior positively claimed structural elements). 
The term “adjacent” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term adjacent does not provide for any structural connectivity nor does it provide for any definitive distance or any other structural relationship. What may be considered as “adjacent” by one person may not be considered as such by another.
It is unclear what is structurally meant by the phrase “…in fluid flow communication…” because the phrase does not provide for any structural connectivity between the substrate and vias. 
It is unclear how the invention can be considered a cartridge as stated above and further because there is no cartridge body claimed. As stated in the specification/publication (paragraph 0052), the open fluid droplet ejection cartridge 50 includes a cartridge body 52 and a cover 54. 
As to claim 2, it is noted that gap is not structure, but is space (absent any material) and what is intended occur relative to any unclaimed air during any filing of any chamber does not provide for a further structural limitation. See also claim 13. Claim 3 is directed to an apparatus not a process of use. However, it is unclear what/which fluid chamber is being referenced in the phrase, “during fluid chamber filling”. It is noted that claims 9 and 13 does not provide any step of filling any chamber. 
As to claims 3-4, it is unclear what is the structural nexus of the respective three and four fluid chambers to the prior unclaimed one or more fluid chambers. Furthermore, it is unclear what is the structural nexus of the respective three and four fluid chambers to the prior
positively claimed elements.
As to claim 7, it is noted although claim 7 mentions claim 1, the claim does not actually further structurally limit the cartridge of claim 1. The claim is directed to a system that comprise the cartridge of claim 1. See also the rejections of claim 1 that are also applicable to claim 7 because of the inclusion of the cartridge of claim 1. Furthermore, it is unclear how the system is considered as “digital” because there is no electrical, digital structure claimed as an element of the system. See also claim 9. 
The term “compact” in claims 7 and 9 is a relative term which renders the claims indefinite. The term “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as compact to one person may not be considered as such to another and vice versa. Furthermore, is noted that no substrate is positively claimed as an element of the system, but a substrate is mentioned in terms of intended use. 
It is unclear what/which substrate is being referenced by the phrase, “the substrate”, in claim 7 because claim 1 also mentions a substrate. 
Claim 8 recites the limitation " the fluid cartridge translation mechanism with the open fluid droplet ejection cartridge ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is structurally mean by the term “with”. However, it is noted that there has been no structural connectivity established between the fluid cartridge translation mechanism and the open fluid droplet ejection cartridge.
As to claim 9, it is noted that the claim employs the same language as that of claim 1. Therefore, the prior rejections directed to the cartridge of claim 1 are also applicable to claim 9. Furthermore, it is unclear how the method is labeled as “digitally dispensing” and can be performed as claimed because there is no electrical/digital dispensing structure  provided for, employed in steps of the claim. 
 22.	It is unclear what/which substrate is being referenced by the phrase, “the substrate”, in claims 9 (last line) and 10 because claim 9 also mentions a semiconductor substrate.
As to claim 11, it is unclear what is the structural nexus of the “a single semiconductor substrate” in claim 9 and that of claim 11. It is unclear if they are the same or different. 
As to claim 14, it is unclear what is the structural nexus of the “a single semiconductor substrate” in claim 9 and that of claim 11. It is unclear if they are the same or different. Also it is unclear what is the structural nexus of the “open fluid droplet ejection cartridge” in claim 9 and the “sealed fluid droplet ejection cartridge…” of claim 14. It is unclear if they are the same or different. If the same, it is unclear how the cartridge is considered “open” and “sealed”. 
Claims 14 and 16 recite the limitation "the digital dispense system".  There is insufficient antecedent basis for this limitation in the claims. No digital dispense system has been previously claimed nor defined. 
As to claim 15, it is unclear what is the structural nexus of the “a single semiconductor substrate” in claim 9 and that of claim 15. It is unclear if they are the same or different. It is also unclear what is the structural nexus of the “fluid vias” in claim 9 and the “plurality of fluid vias”  of claim 15. It is unclear if they are the same or different. 
As to claims 16-17, it is unclear what is the structural nexus of the respective three and four fluid chambers to the prior unclaimed one or more fluid chambers. Furthermore, it is unclear what is the structural nexus of the respective three and four fluid chambers to the prior positively claimed elements.
As to claim 17, it is unclear what is the structural nexus of the “a cover” in claim 9 and that of claim 17. It is unclear if they are the same or different. It is also unclear what is the structural nexus of the “one or more openings” in claim 9 and the “three or four openings”  of claim 17. It is unclear if they are the same or different.
As to claim 17, it is unclear what is structurally meant by the phrase “corresponding to”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ward; Kenneth et al.; Stone; Michael et al.; Fritchie; Patrick P. et al.; Vann; Charles S. et al.; Unno; Garrett; O'Donnell-Maloney; Maryanne J. et al.; Staats, Sau Lan Tang; Hamel, Marc F.  et al.; Shumate; Christopher Bentley et al.; and Lancaster; Jesse F. disclose dispensing apparatuses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798